                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,
                                  11                                                      Case No. 18-03972 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL WITH
Northern District of California




                                                 v.                                       LEAVE TO AMEND; DENYING
 United States District Court




                                  13                                                      MOTION FOR APPOINTMENT OF
                                                                                          COUNSEL
                                  14     CARLOS BOLANOS, et al.,
                                  15                  Defendants.
                                  16                                                      (Docket No. 3)
                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983. Plaintiff’s motion for leave to proceed in forma pauperis will be addressed
                                  20   in a separate order.
                                  21

                                  22                                           DISCUSSION
                                  23   A.     Standard of Review
                                  24          A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   1   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   2   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   4   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   5   violated, and (2) that the alleged violation was committed by a person acting under the
                                   6   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   7   B.     Plaintiff’s Claims
                                   8          Plaintiff alleges various claims against various individuals at the San Mateo Jail
                                   9   Maple Street Correctional Center (“Maple Street Jail”) and the Maguire Correctional
                                  10   Facility (“MCF”), based on separate incidents that occurred on different dates during 2017
                                  11   and 2018. (Compl. at 2-12.) For example, he claims that at the Maple Street Jail during
                                  12   October and November 2017, a jail official threatened him and that he was denied due
Northern District of California
 United States District Court




                                  13   process with respect to his placement in disciplinary housing and loss of privileges. (Id. at
                                  14   3-4.) After he was transferred to MCF in November 2017, Plaintiff’s claims the following:
                                  15   denial of time to shower or clean his cell, inhumane living conditions, placement in
                                  16   segregated housing without notice, confiscation of legal and religious materials, a beating
                                  17   for asking for jail grievance form, and the subsequent denial of medical treatment. (Id. at
                                  18   5-12.) Plaintiff also claims interference with his ability to assist in his own defense and
                                  19   lack of access to his attorney. (Id.)
                                  20          “A party asserting a claim, counterclaim, crossclaim, or third-party claim may join,
                                  21   as independent or alternative claims, as many claims as it has against an opposing party.”
                                  22   Fed. R. Civ. P. 18(a). Accordingly, “multiple claims against a single party are fine, but
                                  23   Claim A against Defendant 1 should not be joined with unrelated Claim B against
                                  24   Defendant 2.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims
                                  25   against different defendants belong in different suits,” not only to prevent the sort of
                                  26   “morass” that a multi-claim, multi-defendant suit can produce, “but also to ensure that
                                  27   prisoners pay the required filing fees – for the Prison Litigation Reform Act limits to 3 the
                                  28                                                  2
                                   1   number of frivolous suits or appeals that any prisoner may file without prepayment of
                                   2   required fees.” Id. (citing 28 U.S.C. § 1915(g)).
                                   3          Here, it is clear the claims arising at the Maple Street Jail are not related to the
                                   4   claims arising at MCF. Furthermore, it is unclear whether the group of claims at each of
                                   5   these locations arise out of the same transaction, occurrence, or series of transactions or
                                   6   occurrences. Fed. R. Civ. P. 20(a)(2). For example, there is no allegation that the
                                   7   inhumane conditions at MCF are related to the confiscation of legal and religious
                                   8   materials. “A buckshot complaint that would be rejected if filed by a free person – say, a
                                   9   suit complaining that A defrauded plaintiff, B defamed him, C punched him, D failed to
                                  10   pay a debt, and E infringed his copyright, all in different transactions – should be rejected
                                  11   if filed by a prisoner.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (noting that, in
                                  12   prisoner complaint seeking to join 24 defendants and approximately 50 distinct claims,
Northern District of California
 United States District Court




                                  13   prisoner made no effort to show that 24 defendants he named had participated in the same
                                  14   transaction or series of transactions or that a question of fact is common to all defendants).
                                  15   Accordingly, the Court finds that the claims against the named Defendants at the Maple
                                  16   Street Jail are improperly joined to the Defendants at MCF in this single action. In the
                                  17   interest of justice, Plaintiff shall be granted leave to file an amended complaint containing
                                  18   only related claims against the appropriate Defendants.
                                  19   C.     Pending Motions
                                  20          Plaintiff has filed a motion for appointment of counsel based on indigency, the
                                  21   complexity of the issues, limited access to library and knowledge of the law, and that he
                                  22   would be better served by the assistance of counsel should this matter go to trial. (Docket
                                  23   No. 3.) However, there is no constitutional right to counsel in a civil case unless an
                                  24   indigent litigant may lose his physical liberty if he loses the litigation. See Lassiter v.
                                  25   Dep’t of Social Services, 452 U.S. 18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525
                                  26   (9th Cir. 1997) (no constitutional right to counsel in § 1983 action), withdrawn in part on
                                  27   other grounds on reh’g en banc, 154 F.3d 952 (9th Cir. 1998) (en banc). The decision to
                                  28                                                  3
                                   1   request counsel to represent an indigent litigant under § 1915 is within “the sound
                                   2   discretion of the trial court and is granted only in exceptional circumstances.” Franklin v.
                                   3   Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). Plaintiff’s asserted grounds do not establish
                                   4   exceptional circumstances. Accordingly, the motion is DENIED for lack of exceptional
                                   5   circumstances. See Agyeman v. Corrections Corp. of America, 390 F.3d 1101, 1103 (9th
                                   6   Cir. 2004); Rand, 113 F.3d at 1525 (9th Cir. 1997); Terrell v. Brewer, 935 F.2d 1015, 1017
                                   7   (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). This denial
                                   8   is without prejudice to the Court’s sua sponte appointment of counsel at a future date
                                   9   should the circumstances of this case warrant such appointment.
                                  10          Plaintiff has filed a proposed “Order to Show Cause for a Preliminary and
                                  11   Temporary Restraining Order.” (Docket No. 4.) Because the matter has been dismissed
                                  12   with leave to amend and no defendant has yet been served in this matter, such an order is
Northern District of California
 United States District Court




                                  13   premature. Plaintiff is advised that the Court will not entertain any such motion until the
                                  14   action has been narrowed down to the proper Defendants and this matter proceeds to
                                  15   briefing.
                                  16

                                  17                                          CONCLUSION
                                  18          For the foregoing reasons, the Court orders as follows:
                                  19          The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  20   (28) days of the date this order is filed, Plaintiff shall file an amended complaint that
                                  21   complies with Rules 18(a) and 20(a) of the Federal Rules of Civil Procedure. The
                                  22   amended complaint must include the caption and civil case number used in this order, Case
                                  23   No. C 18-03972 BLF (PR), and the words “AMENDED COMPLAINT” on the first page.
                                  24   If using the court form complaint, Plaintiff must answer all the questions on the form in
                                  25   order for the action to proceed.
                                  26          The amended complaint supersedes the original, the latter being treated thereafter as
                                  27   non-existent. Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
                                  28                                                  4
                                   1   Consequently, claims not included in an amended complaint are no longer claims and
                                   2   defendants not named in an amended complaint are no longer defendants. See Ferdik v.
                                   3   Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                   4             Failure to respond in accordance with this order in the time provided will
                                   5   result in the dismissal of this action without prejudice and without further notice to
                                   6   Plaintiff.
                                   7             The Clerk shall include two copies of the court’s complaint with a copy of this
                                   8   order to Plaintiff.
                                   9             This order terminates Docket No. 3.
                                  10             IT IS SO ORDERED.
                                  11   Dated: _____________________
                                               November 5, 2018                                ________________________
                                                                                               BETH LABSON FREEMAN
                                  12
Northern District of California




                                                                                               United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of DWLTA; Denying Mot. for Appt. of Counsel
                                  25   PRO-SE\BLF\CR.18\00034Causey_dwlta.mots

                                  26

                                  27

                                  28                                                       5
